Citation Nr: 1521597	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-23 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating higher 10 percent for bruxism.

2.  Entitlement to an initial rating higher than 10 percent prior to August 2013, higher than 30 percent from August to September 2013, and higher than 10 percent thereafter, for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating higher than 50 percent for PTSD, including whether he is entitled to a temporary total rating under 38 C.F.R. § 4.29 for inpatient treatment.  

4.  Entitlement to a compensable rating for bilateral hearing loss.

5.  Entitlement to service connection for a head injury.

6.  Entitlement to service connection for a neck injury.

7.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1968 to February 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran was scheduled to have a personal hearing before a member of the Board in March 2014, however, he withdrew his request.  He has not asked for another hearing to be scheduled.

The record suggests that he may have retired due to his PTSD, therefore a claim for TDIU has been added for consideration.

The issues of entitlement to an initial rating higher than 50 percent for PTSD, entitlement to a temporary total rating under 38 C.F.R. § 4.29 for PTSD, entitlement to an increased rating for hearing loss, entitlement to service connection for head and neck injuries, and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's bruxism manifests with pain, painful motion, and clicking in the left side of the jaw, with limited lateral excursion greater than 4 mm, and inter-incisal distance greater than 40 mm.

2.  His PTSD manifests as occupational and social impairment with reduced reliability and productivity due to recurrent thoughts and memories, which he tries to avoid, and nightmares; difficulty sleeping; symptoms of depression and anxiety;  low motivation; isolating behavior; and substance abuse and dependence.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for bruxism have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.150, DC 9905 (2014).

2.  The criteria for an initial 50 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126-4.130, DC 9411 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing these claims.  38 C.F.R. § 3.159(c).  Indeed, his relevant treatment records have been associated with the claims file, including private treatment records.  He has also been provided VA examinations, which are adequate for adjudicatory purposes.

The Veteran has alleged that the VA psychological examinations were inadequate, and the Board agrees.  They do not contain much detail, and the examiner did not provide adequate support for his assertions.  The Veteran's VA treatment records are adequate for the Board to determine that a higher initial rating is warranted.  As the Board is remanding this issue for a determination on whether he is entitled to an even higher initial rating, the Veteran is not prejudiced by the Board's reliance on the evidence of record to accord him the benefit of the doubt to award him a higher rating.

Increased rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2014).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Bruxism

The Veteran's bruxism is rated as 10 percent disabling under DC 9999-9905, which pertains to limited motion of temporomandibular articulation.  A 10 percent rating is assigned for lateral excursion of 0 to 4 mm, or when inter-incisal range is 31 to 40 mm; a 20 percent rating is assigned for inter-incisal range of 21 to 30 mm; a 30 percent rating is assigned for inter-incisal range of 11 to 20 mm; and, a 40 percent rating is awarded for inter-incisal range of 0 to 10 mm.  38 C.F.R. § 4.150, DC 9905 (2014); see also 38 C.F.R. § 4.27 (explaining and setting forth the procedure for assigning hyphenated ratings).  

When evaluating disabilities that are based on limited motion, it is necessary to consider both the schedular criteria and any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

After review of the evidence, the Board finds that a higher rating is not warranted.  During the December 2012 VA examination, the Veteran was noted to have erosion and attrition of the maxillary and mandibular occlusal and incisal surfaces of the teeth, consistent with bruxism.  He was missing teeth, but this was not due to loss of body of the maxilla or mandible.  Range of motion testing was conducted in January 2013.  He had painful motion, and complained that his jaw occasionally hurts, but his lateral excursion was greater than 4 mm, and his inter-incisal distance was greater than 40 mm.  His functional loss due to painful movement is noted.  But, there is no evidence that his pain has ever reduced his temporomandibular articulation to an inter-incisal range between 21 and 30 mm, which is what is required for the next higher rating.  38 C.F.R. § 4.150, DC 9905 (2014); see also Mitchell, supra.  

He is not entitled to a higher rating under DC 9913, for loss of teeth.  Although it is not clear that his missing teeth are actually related to his bruxism, missing teeth are not compensable unless there is a loss of substance of body of maxilla or mandible, which is not present here.  38 C.F.R. § 4.150, DC 9913.

None of the remaining DCs are available, as he has not been shown to have chronic osteomyelitis or osteoradionecrosis of the mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the ramus, loss of the condyloid process, loss of the coronoid process, loss of the hard palate, loss of the maxilla, or malunion or nonunion of the maxilla.  38 C.F.R. § 4.150, DCs 9900-9904, 9906-9912, 9914-9916.

PTSD

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, DC 9411 (2014).

A 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by continuous medication.  Id.

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. See 38 C.F.R. § 4.126(a) (2014).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b) (2014). 

Based on a review of the evidence, the Board finds that a 50 percent initial rating is warranted, and that his symptoms produce occupational and social impairment with reduced reliability and productivity.  He has recurrent thoughts and memories of the incident, which he tries to avoid, as well as nightmares.  He has a history of difficulty sleeping, and symptoms of depression and anxiety.  He has low motivation, and does not want to do anything or spend time with other people.  His treating psychiatrist, in March 2014, opined that PTSD impaired his capacity for socialization and making appropriate decisions regarding education, employment, and relationship/marital issues and this resulted in lower social functioning over the years.  

The Board finds that his substance abuse and dependence is also related to his PTSD.  The October 2012 VA examiner opined that it was not related to his PTSD, but he did not provide any rationale for that opinion.  In March 2014, his treating psychiatrist noted that it was clear that his experiences in Vietnam negatively impacted his life, setting the stage for substance abuse, and that substances numbed him from the painful memories and experiences.  The evidence is in relative equipoise as to whether substance dependence is related to PTSD, therefore the Board finds in the Veteran's favor.  

The evidence as it currently stands does not warrant a higher rating of 70 percent, as it does not show impairment with deficiencies in most areas, including work, school, family relations, judgment, thinking, or mood.  38 C.F.R. § 4.130, DC 9411.
In regard to his family relationships, the record shows he is divorced, and that he has two daughters.  He is only close with one daughter.  He indicates that his past chemical dependence negatively impacted his relationship with his other daughter, and regrets that.  His ability to maintain a strong relationship with his one daughter shows that he is not deficient in that area, although his disability very likely impacts his familial relationships.  He also has never been shown to be deficient in regard to judgment or thinking.  He has always been shown to act appropriately and to be in control of his emotions and behavior.  He does complain of having angry outbursts, but he has never been shown to be physically violent and there are no specific instances noted in the record.  His mood is also shown to be relatively stable, and although he often feels anxious or depressed, none of those symptoms have resulted in a clinical diagnosis.  He was shown to have a substance abuse relapse, and entered inpatient treatment.  However, he left the program early due to a family emergency, and it is not shown that this was against professional advice.  In sum, the evidence does not show deficiencies in most areas, and his symptoms more closely approximate a 50 percent rating.  38 C.F.R. § 4.7 (2014).  

Extraschedular Consideration

The Board considered whether these claims should be referred for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b), which is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

There is a three-step inquiry for determining entitlement to an extraschedular rating.  Thun v. Peake, 22 Vet. App, 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that referral for extraschedular consideration is not warranted in this case.  

His symptoms relating to bruxism are pain, painful movement, and clicking on the left side.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2014); Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  
 
His reported PTSD symptoms - and more importantly their consequent effect - are contemplated by the schedular rating criteria.  His PTSD symptoms are rated based on the extent of social and occupational impairment they cause.  The symptoms that are listed under the criteria applicable to DC 9411 serve as mere examples of the type and degree of the symptoms, and their effects, which would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  Thus, all of his symptoms are contemplated by the Rating Schedule, and were taken into consideration when assigning a 50 percent rating.

In short, referral for an extraschedular rating is not warranted.  


ORDER

The claim of entitlement to an increased rating for bruxism is denied.

An initial 50 percent rating is granted for PTSD for the entire period under appeal.



REMAND

The Veteran's remaining claims must be remanded for further development.

In regard to his hearing loss, VA treatment records indicate he was given an updated hearing test and audiogram in May 2014.  That audiogram is not of record.  Efforts must be made to obtain that record.  He should also be given an updated VA examination, as his treatment records suggest that his hearing loss has increased since the last VA examination in October 2012.  

In regard to his head and neck injury, he should be given VA examinations.  His STRs do not contain record of any injuries, but his VA treatment records contain a report from October 2012 that he suffered a whiplash type injury while in service, when a cannon recoiled and hit him in the head.  He also reported two other neck injuries.  In December 2014, he reiterated that he had been hit by a cannon in service.  His stressor statement, in regard to his PTSD, also suggests a possible head injury, as he reported being knocked down by an explosion.  A May 2003 MRI of the brain showed some abnormalities, and he was noted in April 2014 to have a TBI (traumatic brain injury) due to an incident in Vietnam.  An October 2012 MRI showed degenerative changes throughout his neck.  Accordingly, as there is an indication that these findings might be related to service, examinations are warranted.

In regard to PTSD, although awarding the Veteran a higher initial rating in this decision, the Board is remanding the issue of whether he is entitled to an even higher initial rating.  He should be given an updated VA examination, as the record suggests that his symptoms have increased since the last one.  Indeed, he entered into a residential treatment program for substance abuse treatment in April 2015.  Substance dependence has been attributed to his PTSD by the Board.  It is unclear how long he stayed in that program, and on remand that must be clarified for a determination as to whether he is entitled to a temporary total rating under 38 C.F.R. § 4.29.

Finally, the record shows the Veteran retired early from his job because he no longer felt comfortable engineering a 19,000 ton train.  He refused to go into details with his psychiatrist, but specifically wanted his psychiatrist to know.  As his discomfort appears to be related to his PTSD or related substance abuse problems, the Board has inferred a claim for a TDIU.  This claim requires more development, and is inextricably intertwined with his remaining increased rating claims.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his PTSD and substance abuse, hearing loss, neck injury, and head injury, and make arrangements to obtain all records not already associated with the claims file.

Obtain the audiogram mentioned in his May 2014 VA treatment records, and any other audiograms located along with it.

Contact the SARRTP program that the Veteran entered in April 2015 for clarification on the date that he was discharged from that program.

2.  Contemporaneously with the above, ask the Veteran to complete an Application for Increased Rating due to Individual Unemployability.

3.  Schedule the Veteran for an updated hearing examination for a report on the current severity of his hearing loss.  The examiner is asked to conduct a complete examination, which includes a discussion with the Veteran as to any functional loss due to his hearing loss disability.  

The examiner is asked to review the May 2014 audiogram and to interpret it into graphical format if necessary.  

3.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that he has a head injury or traumatic brain injury (TBI) that was caused by his service.  The examiner is asked to review the claims file, both physical and virtual, and to provide explanatory rationale for all opinions rendered that cites to evidence in the record and accepted medical knowledge.

The examiner is first asked to clarify whether the Veteran has a head injury or TBI.  A May 2003 MRI shows some abnormalities.  All necessary diagnostic testing should be conducted to make this determination.

The examiner is then asked whether any diagnosis is, as likely as not, related to service.  Although required to review the claims file in its entirety, the Board notes that the Veteran served on active duty from July 1968 to February 1971.  He entered service with a normal clinical evaluation in May 1968, however, he did report having a history of a head injury.  His STRs do not show any head injuries, but this is not dispositive of the inquiry.  He has reported that he was hit in the head by a cannon recoil, and that he was also knocked down by an explosion.  The examiner is asked to provide medical opinions regarding the etiology of all diagnoses under the assumption that these incidents occurred.  Therefore, details of the incidents should be elicited from the Veteran.  The Board notes that the Veteran also had an on-the-job injury in May 2003, wherein he hit his head on a train throttle.  He reported feeling dazed but not losing consciousness.  

4.  Schedule the Veteran for an appropriate examination of for an opinion on whether it is as likely as not (50 percent or greater probability) that he has a neck disability that is related to service.  The examiner is asked to review the claims file, both physical and virtual, and to provide explanatory rationale for all opinions rendered that cites to evidence in the record and accepted medical knowledge.

The examiner is first asked to provide a list of all diagnoses, including whether the Veteran has degenerative disk disease, arthritis, or both.  All necessary diagnostic testing should be conducted to make that determination.

The examiner is then asked whether any diagnosis is, as likely as not, related to service.  Although required to review the claims file in its entirety, the Board notes that the Veteran served on active duty from July 1968 to February 1971.  He entered service with a normal clinical evaluation, and his STRs do not show any neck injuries, but this is not dispositive of the inquiry.  He has reported that he was hit in the head by a cannon recoil, which caused a whiplash type injury, and that he was also knocked down by an explosion.  The examiner is asked to provide medical opinions regarding the etiology of all diagnoses under the assumption that these incidents occurred.  Therefore, details of the incidents should be elicited from the Veteran.  The Board notes the Veteran has also reported that he suffered a whiplash type injury in May 2003 while engineering a train.

5.  Schedule the Veteran for an updated examination for a report on the current severity of his PTSD with a different examiner from the one that conducted the examinations currently of record.  The examiner is asked to take a detailed mental status and to provide a detailed list of the Veteran's symptoms due to his PTSD and substance abuse, which the Board has found to be as likely as not due to his PTSD.  The examiner is asked to provide an opinion on the Veteran's occupational and social impairment.

6.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If an examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

7.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal, including consideration of whether the Veteran is entitled to a temporary total rating under 38 C.F.R. § 4.29 for inpatient substance abuse treatment.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


